West's Insurance Soo MIR i GW EERA ROG BDS 1 OPP Pageiw waa" FG

Carolyn Davis <carolyn@westinsurance.com> Fri, Mar 27, 4:11PM (6daysago) ye @& :
tome v

Hello Dr. Calabrese,

It was a pleasure speaking with you moments ago albeit better circumstances.

We realize times are strenuous amid all of this uncertainty and lockdown. I am sorry to report there is no coverage for a Business
Income /Extra Expense Loss as a result of Coronavirus-related revenue shortfalls. In order for there to be coverage under most all
business owner policies, there must be direct physical damage to your premises as a result of a covered property cause of loss (i.e. fire,
water damage, wind, etc). ). There is in fact no coverage, endorsement or rider for this type of event.

From a Civil Authority cause of loss perspective, there must be direct damage from a covered property cause of loss that eliminates
access to your property. In considering COVID-19, there is no Civil Authority trigger due to lack of direct damage, so coverage would
not apply there either.

We are unable to answer questions related to the potential for your displaced employees to submit a claim for unemployment and/or how
that may be impacted by a future business income/extra expense claim payment were there to be a trigger for that coverage to apply.
However, you may find some answers at the following links:

https://www2.illinois.gov/ides/Pages/CO VID-19-and-Unemployment-Benefits .aspx

For more information, visit the CDCs COVID-19 webpage. https://www.cdc.gov/coronavirus/2019-ncov/index.html

We are all hopeful this passes quickly and our communities return to functioning as soon as safely possible.

Stay safe,
Carolyn
